Case 1:21-cr-00017-KPF Document 1. Filed 01/12/21 Page 1 of 6

UNITED STATES DISTRICT COURT JUDGE FAILLA
SOUTHERN DISTRICT OF NEW YORK

moe om Fe Re ee ee eR Re eB he hh hl CK

UNITED STATES OF AMERICA
SEALED INDICTMENT

 

~Veoo-
21 Cr. (
SHPENDIM HAXHAJ, -
a/k/a “White Mike,” i CRIM
YELTSIN BELTRAN, i
a/k/a “Yells,”
BORIS BELTRAN,
a/k/a “Bebe,”
JHREMY CEDENO,
a/k/a “Jerm,”
FRANCISCO ORTEGA,
a/k/a “Fresh,” and
IVIS PERDOMO,
a/k/a “Light,”

  

Defendants.

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From at least in or about 2006 up to and including in or
about 2021, in the Southern District of New York and elsewhere,
SHPENDIM HAXHAd, a/k/a “White Mike,” YELTSIN BELTRAN, a/k/a
“Yells,” BORIS BELTRAN, a/k/a “Bebe,” JEREMY CEDENO, a/k/a “Jerm, ”
FRANCISCO ORTEGA, a/k/a “Fresh,” IVIS PERDOMO, a/k/a “Light,” the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United

States.

 
Case 1:21-cr-00017-KPF Document 1 Filed 01/12/21 Page 2 of 6

2. It was a part and an object of the conspiracy that
SHPENDIM HAXHAT, a/k/a “White Mike,” YELTSIN BELTRAN, a/k/a
“Yells,” BORIS BELTRAN, a/k/a “Bebe,” JEREMY CEDENO, a/k/a “Jerm,”
FRANCISCO ORTEGA, a/k/a “Fresh,” IVIS PERDOMO, a/k/a “Light,” the
defendants, and others known and unknown, would and did distribute
and possess with intent to distribute controlled substances, in
violation of Title 21, United States Code, Section 841 (a) (1).

3. The controlled substances that SHPENDIM HAXHAJ, a/k/a
“White Mike,” YELTSIN BELTRAN, a/k/a “Yells,” BORIS BELTRAN,
a/k/a “Bebe,” JEREMY CEDENO, a/k/a “Jerm,” FRANCISCO ORTEGA,
a/k/a “Fresh,” and IVIS PERDOMO, a/k/a “Light,” the defendants,
conspired to distribute and possess with intent to distribute
were: (1) one kilogram and more of mixtures and substances
containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841(b) (1) (A); (2) five kilograms
and more of mixtures and substances containing a detectable
amount of cocaine, in violation of Title 21, United States Code,
Section 841(b) (1) (A); and (3) mixtures and substances containing
a detectable amount of marijuana, in violation of Title 21, United
States Code, Section 841({b) (1) (D).

(Title 21, United States Code, Section 846.)

 

 
Case 1:21-cr-00017-KPF Document 1 Filed 01/12/21 Page 3 of 6

COUNT TWO
(Firearms Offense)

The Grand Jury further charges:

4. From at least in or about 2006 up to and including in or
about 2021, in the Southern District of New York and elsewhere,
SHPENDIM HAXHAJ, a/k/a “White Mike,” YELTSIN BELTRAN, a/k/a
“Yells,” BORIS BELTRAN, a/k/a “Bebe,” JEREMY CEDENO, a/k/a “Jerm, “
FRANCISCO ORTEGA, a/k/a “Fresh,” and IVIS PERDOMO, a/k/a “Light,”
the defendants, during and in relation to a drug trafficking crime
for which they may be prosecuted in a court of the United States,
namely, the drug trafficking conspiracy charged in Count One of
this Indictment, knowingly did use and carry firearms, and in
furtherance of such crime, did possess firearms, and did aid and
abet the use, carrying, and possession of firearms, some of which
were brandished and discharged.

(Title 18, United States Code,
Sections 924(c) (1) (A) (i), (11), and (iii), and 2.)

FORFEITURE ALLEGATION
5. As a result of committing the controlled substances
offense alleged in Count One of this Indictment, SHPENDIM HAXHAJ,
a/k/a “White Mike,” YELTSIN BELTRAN, a/k/a “Yells,” BORIS BELTRAN,
a/k/a “Bebe, “ JEREMY CEDENO, a/k/a “Jerm,” FRANCISCO ORTEGA, a/k/a
“Fresh,” and IVIS PERDOMO, a/k/a “Light,” the defendants, shall
forfeit to the United States, pursuant to Title 21, United States

Code, Section 853, any and all property constituting, or derived

 
Case 1:21-cr-00017-KPF Document 1 Filed 01/12/21 Page 4 of 6

from, any proceeds obtained, directly or indirectly, as a result
of said offense and any and all property used, or intended to be
used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of said offense.
Substitute Assets Provision
6. If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or soid to, or deposited with,

a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

qd. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18, United
States Code, Section 1963(m), and Title 21, United States Code,

Section 853(p), and Title 28, United States Code, Section 2461(c),

 

 
Case 1:21-cr-00017-KPF Document 1 Filed 01/12/21 Page 5 of 6

to seek forfeiture of any other property of the defendants up to
the value of the above forfeitable property.
(Title 18, United States Code, Sections 981 and 1963;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

         

FOREPERSON " AUDREY STRAUSS

Acting United States Attorney

 

 
Case 1:21-cr-00017-KPF Document 1 Filed 01/12/21 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

SHPENDIM HAXHAJ, a/k/a “White Mike,”
YELTSIN BELTRAN, a/k/a “Yells,”
BORIS BELTRAN, a/k/a “Bebe,”
JEREMY CEDENO, a/k/a “Jerm,”
FRANCISCO ORTEGA, a/k/a “Fresh,” and
IVIS PERDOMO, a/k/a “Light,”

Defendants.

 

SEALED INDICTMENT

 

21 Cr. ( )
(Title 21, United States Code, Section
846; Title 18, United States Code,
Sections 924{c) and 2.)

AUDREY STRAUSS

Acting U feed S SD
E

 

 

 

 
